TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00608-CV



          Sharon L. Epstein; Paul J. Gebauer; Jessie B. Gebauer; Ira L. Epstein;
      and All Occupants of 2335 Wright Circle, Round Rock, Texas 78664, Appellants

                                                   v.

                                 Bank of America, N.A., Appellee


           FROM THE COUNTY COURT OF LAW NO. 4 OF WILLIAMSON COUNTY
            NO. 12-1847-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                                            ORDER

PER CURIAM

                Several months ago, the occupants of 2335 Wright Circle in Round Rock perfected

this appeal from a trial court judgment in favor of Bank of America, N.A., in a forcible entry

and detainer case. Since that time, our disposition of this appeal has been delayed by, among other

complications, a ninety-day briefing extension granted to appellants based on their representations

that their counsel had just withdrawn (or would soon do so) and that they needed to secure

new counsel. That extension period has since expired, and appellants have now filed a motion

requesting an additional thirty-day briefing extension, citing the same asserted justifications as

before. Although this motion fails to comply with numerous requirements of the Texas Rules of

Appellate Procedure1 and the requested new extended deadline has already passed without appellants


       1
           See Tex. R. App. P. 10.1(a), 10.5(b).
having made any evident effort to file their brief, we will nonetheless grant them one final extension

to file their brief—until Friday, May 30, 2014.

                We will grant appellants no further extensions. If appellants fail to file their brief by

May 30, 2014, this appeal will be dismissed promptly for want of prosecution.2

                It is ordered on May 9, 2014.




Before Chief Justice Jones, Justices Pemberton and Rose




       2
           See id. R. 42.3(b).

                                                   2